ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 11 July 2022 for the application filed 15 December 2021 which claims priority to PRO 63/125,547 filed 15 December 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 11 July 2022, with respect to claims 1-7 and 9-21 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-7 and 9-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a payload support configured to operably support a payload below a parachute, wherein the payload support comprises a platform; and an azimuth control device mounted to at least one of the payload support or the payload; wherein the azimuth control device is configured to be in a stowed position before and during an initial deployment phase of the payload and is configured to transition to an operable position after the initial deployment phase, and the azimuth control device translates linearly away from the platform from the stowed position to the operable position” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-7, 9-13 and 21 depend from claim 1 and are therefore also found allowable.
Regarding Claim 14, the prior art of record fails to disclose or teach “coupling an azimuth control device to at least one of a payload support or a payload; deploying the payload from an aircraft; deploying a parachute coupled to the payload support; linearly translating the azimuth control device away from the payload support from a stowed position to an operable position; and operating the azimuth control device to adjust an azimuth of the payload during descent of the payload beneath the parachute” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 14 is neither anticipated nor made obvious by the prior art of record.  
Regarding Claim 15, the prior art of record fails to disclose or teach “a parachute; a payload support configured to operably support a payload below the parachute; an interface between the parachute and the payload; and an azimuth control device mounted to at least one of the payload support or the payload; wherein the azimuth control device is configured to be in a stowed position before and during an initial deployment phase of the payload and is configured to transition to an operable position after the initial deployment phase, and the azimuth control device translates linearly away from the payload support from the stowed position to the operable position” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 15 is neither anticipated nor made obvious by the prior art of record.  Claims 16-20 depend from claim 15 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        19 July 2022

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/27/2022